Citation Nr: 1712955	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a schedular total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

2.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested an in-person hearing, which was scheduled for May 2004.  In May 2004 the Veteran withdrew his hearing request.  05/21/2004 VBMS, Correspondence.  

The Veteran filed a claim for TDIU in March 2003.  03/24/2003 VBMS, VA-21-8940.  That claim was denied in a June 2003 rating decision by the RO.  06/30/2003 VBMS, RD-Narrative.  In July 2003 the Veteran submitted his notice of disagreement (NOD) with the June 2003 rating decision.  07/14/2003 VBMS, NOD.  The RO issued a statement of the case (SOC) in February 2004 and that decision was timely appealed by the Veteran in March 2004.  02/24/2004 VBMS, SOC; 03/22/2004 VBMS, VA-9.  The Board remanded this matter for further development in September 2004.  09/15/2004 VBMS, Remand.   

In May 2013, the Board found that a claim of entitlement to TDIU had been raised by the record and remanded for further development.  05/20/2013 VBMS, BVA Decision.  However, a review of the procedural history shows that the Veteran's March 2003 claim for TDIU has never been adjudicated by the Board, despite his perfecting the appeal in March 2004.  The Veteran's original claim for TDIU in March 2003.  Moreover, in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU claim attaches to the increased rating claims.  Accordingly, the rating on appeal is deemed to be December 2002.

The Board has bifurcated the Veteran's claim for TDIU to reflect schedular and extra-schedular consideration, as reflected in the Issues section. 

The issue of entitlement to an extra-schedular TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not meet the percentage thresholds for a schedular TDIU.  


CONCLUSION OF LAW

The criteria for a schedular TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2003 that provided information as to what evidence was required to substantiate his claim and of the division of responsibilities between VA and a claimant in developing his claim.  04/25/2003 VBMS, Notification Letter.  In May 2006, the Veteran was sent a letter explaining what type of information and evidence was needed to establish a disability rating and effective date.  05/24/2006 VBMS, Notification Letter.  The Veteran was sent additional notice in August 2015, which satisfied the requirements of the VCAA.  08/21/2015 VBMS, 5103/DTA Letter.  Although the Veteran received an unfavorable decision prior to the May 2006 notice, such error was cured by the issuance of a fully compliant notice, followed by readjudication of his claim in January 2017.  01/20/2017 VBMS, SSOC.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with the duty to assist, the AOJ associated the Veteran's in-service treatment records, post-service VA treatment records, private treatment records, and Social Security Administration (SSA) records with the claims file.  

VA provided examinations in February 2005, November 2009, January 2011, October 2012, and October 2015.  Additionally, prior to the Veteran initiating a claim for TDIU, he was afforded a VA examination in June 2002 that addressed his ability to work.  Although the Veteran made a general claim that the RO failed to provide the Veteran with an adequate examination in his July 2003 NOD, there is no assertion or indication that the examinations provided since were inadequate.  

The Board remanded this case in September 2004 and May 2013 for additional development.  05/20/2013 VBMS, BVA Decision.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2016 VA advised the Veteran that the address provided for his last employer was incomplete and requested that the Veteran provide a complete mailing address.  12/12/2016 VBMS, Correspondence.  No response was received.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  By attempting to assist the Veteran, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall, 11 Vet. App. at 271.  The Board finds substantial compliance with the Board's September 2004 and May 2013 Remands.

As previously noted, although the Veteran initially requested an in-person hearing, such request was withdrawn in May 2004.  05/21/2004 VBMS, Correspondence.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.  



II.  TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for lumbosacral fusion with arthritis (formerly evaluated as lumbosacral strain) (rated at 40 percent from October 22, 2012), radiculopathy of the left lower extremity (rated at 10 percent from September 26, 2003), internal derangement of the right knee (rated at 10 percent from May 16, 1986), and internal derangement of the left knee (rated at 10 percent from May 16, 1986).  His combined rating is 60 percent disabling.  See 38 C.F.R. § 4.25.  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system.  Therefore, the schedular requirements for a TDIU have not been met.  See 38 C.F.R. § 4.16(a).  

The Board notes that the Veteran was in receipt of a temporary 100 percent rating for his back disability from July 13, 2004 to September 30, 2004 based on treatment necessitating convalescence.  01/11/2005 VBMS, RD-Narrative.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities indicates that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)).  

Here, the Veteran is in receipt of a 100 percent rating, pursuant to 38 C.F.R. § 4.30 for his back disability from July 13, 2004 to September 30, 2004.  This would preclude an award of TDIU based on symptomatology related to the spine.  To the extent that Bradley could theoretically enable a TDIU based on a combination of the remaining service-connected disabilities, here such disabilities do not rise to the requisite percentage thresholds.  


ORDER

Entitlement to compensation based on schedular TDIU is denied.


REMAND

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  

As previously noted, the Veteran is service connected for lumbosacral fusion with arthritis, radiculopathy of the left lower extremity, internal derangement of the right knee, and internal derangement of the left knee.  

The Veteran asserts that he has been unemployable due to his service-connected disabilities since 1999 or 2000.  09/09/2015 VBMS, VA 21-8940; 03/24/2003 VBMS, VA 21-8940.  He last had full-time employment as a mill operator in 1999.  03/24/2003 VBMS, VA 21-8940.  The Veteran has asserted that he exacerbated his back condition in a work-related accident and was no longer able to perform the functions required by the job.  Id.; 09/8/2008 VBMS, MTR-Government-SSA No. 3, p. 9.  

Prior to his position at the mill, the Veteran held various unskilled labor positions.  03/24/2003 VBMS, VA 21-8940; 09/08/2008 VBMS, MTR-Government-SSA No. 3, pp. 11-23.  The Veteran completed two years of college and received computer technician training from 1996-2000.  03/24/2003 VBMS, VA 21-8940; 09/09/2015 VBMS, VA 21-8940.  However, the Veteran reported that he could not pass the test to complete his computer technician training, and that he could not do the work anyway because of his physical limitations.  05/21/2003 VBMS, MTR-Government, p. 25.

The Veteran was afforded VA examinations for his back and knees in October 2015.  At that time, he reported that flare-ups of his back   occur one to two times per week and last all day, causing him to lay supine for the majority of the day.  10/16/2015 VBMS, C&P Exam No. 2, p. 2.  The examiner provided no opinion as to the impact of flare-ups on range of motion.  Id. at 4.  The examiner concluded that "[t]he Veteran would not be able to perform strenuous physical tasks requiring prolonged standing, walking long distances, repetitive bending or lifting."  10/16/2015 VBMS, C&P Exam No. 1, p. 11; 10/16/2015 VBMS, C&P Exam No. 2, p. 10.

Flare-ups occurring once or twice per week resulting in the Veteran lying on his back for the majority of the day provide a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Therefore, referral to the Director, Compensation Service, for extra-schedular consideration is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for extra-schedular TDIU to the Director, Compensation Service, and notify the Veteran of such action.

2.  If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


